NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                Submitted February 18, 2009
                                 Decided February 18, 2009

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No.  08‐2171

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of
                                                    Illinois, Eastern Division.
       v.
                                                    No. 07 CR 473‐2
ROBERT LLANOS, 
     Defendant‐Appellant.                           David H. Coar,
                                                    Judge.

                                         O R D E R

       A grand jury indicted Robert Llanos and his brother for drug crimes after they
bought two kilograms of what they thought was heroin from a dealer working with the
DEA.  In a written plea agreement, Llanos pleaded guilty to possessing heroin with intent to
distribute, see 21 U.S.C. § 841(a)(1), in exchange for the government’s promise to dismiss the
other charges in the indictment.  Llanos also agreed to waive his right to appeal his
conviction or his sentence.  The district court sentenced Llanos to a prison term of 151
months, well below the statutory maximum of life imprisonment.  See 21 U.S.C.
§ 841(b)(1)(A).
No. 08‐2171                                                                               Page 2

        Llanos appeals, but his appointed lawyer has moved to withdraw because he cannot
discern any nonfrivolous argument to pursue.  See Anders v. California, 386 U.S. 738 (1967). 
We invited Llanos to comment on counsel’s submission, see Cir. R. 51(b), but he has not
responded.  We confine our review to the potential issues identified in counsel’s facially
adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).  Counsel
informs us that Llanos does not wish to challenge the validity of his guilty plea, and so he
properly refrains from discussing possible arguments about the voluntariness of the plea or
the adequacy of the plea colloquy.  See United States v. Knox, 287 F.3d 667, 671‐72 (7th Cir.
2002). 

        Counsel considers only one potential issue: whether Llanos could challenge his
sentence.  As counsel points out, however, the appeal waiver forecloses any argument save
a claim that Llanos’s sentence exceeded the statutory maximum or that the district court
relied on a constitutionally impermissible factor in calculating the sentence.  See United
States v. Lockwood, 416 F.3d 604, 608 (7th Cir. 2005); United States v. Bownes, 405 F.3d 634, 637
(7th Cir. 2005).  None of those caveats are relevant here.  Any argument that the district
court erred in imposing Llanos’s sentence would therefore be frivolous.

       Accordingly, we GRANT counselʹs motion to withdraw and DISMISS the appeal.